Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 3/16/2021.
2. 	Claims 23-26, 28-33, 35-41 and 43 are pending in the case. 
3.	Claims 1-22, 27, 34 and 42 are cancelled. 
4.	Claims 23, 30 and 38 are independent claims. 



Applicant’s Response
5.	In Applicant’s response dated 3/16/2021, applicant has amended the following:
a) Claims 23, 28, 29, 30, 35, 38 and 43
b) Specification par. 130
Based on Applicant’s amendments and remarks, the following objections previously set forth in Office Action dated 12/16/2020 are withdrawn:
a) Objection to claims 28, 29, 35 and 43
b) Objection to Figure 17E drawing 

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-26, 30-33 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lemay; Stephen, U.S. Published Application No. 20110163970 A1, in view of Gruen et al. U.S. Published Application No. 20050144560 A1, further in view of Spierer; Mitchell, U.S. Published Application No. 20110307804 A1.
Independent Claim 23:
Lemay teaches A method implemented by an electronic device, the method comprising: displaying, on a display screen, a view comprising a communication event listing corresponding to a communication event and a file action user interface element for categorizing or filing the communication event; (e.g., displaying a view of Figure 5B comprising a list of email items 506 and a check option 520 (i.e., file action user interface element for filing) for filing the email item into a folder Figure 5B; email item manipulation mode  par. 171; The items area 502 can display, for 
(e.g., prompting for input selection of a destination folder “Personal” of Figure 5E par. 180; A user can select one of the folder items 530 to select a destination folder for the email messages corresponding to the email message objects 524 in the pile 522. A contact 532 is detected at location 532-A corresponding to the Personal folder item 530-E; the Personal folder is selected as the destination folder for the email messages.)
and in response to receiving input of the destination folder or category: 
removing from the view the file action interface element; (e.g., in response to selecting a “personal” folder, animate the selected e-mails into destination folder 
adding to the view a move action user interface element for re-categorizing or refiling the communication event; (e.g., in response to selecting a “personal” folder, animate the selected e-mails into destination folder “personal” and exiting out the manipulation mode as shown in Figure 5G which requires adding an interface control such as a move action user interface for re-categorizing or refiling any email) Figures 5A, 5E, 5G; interface controls 507 include a move action user interface displayed when 

    PNG
    media_image1.png
    571
    731
    media_image1.png
    Greyscale



Lemay fails to expressly teach receiving input via the move action user interface element; and in response to receiving input via the move action user interface element, prompting for input of a different destination folder or category for the communication event.

However, Gruen teaches receiving input via the move action user interface element; and in response to receiving input via the move action user interface element, prompting for input of a different destination folder or category for the communication event. (e.g., “move to folder” icon to prompt different destination folders for moving messages. Par. 59; In some embodiments, a user may be presented with submenus above or below the selected action. For example, FIG. 13 illustrates a user interface with a submenu 1310 for moving a selected message to a folder. Gestural menu 1120 includes a move-to-folder icon 1110. Navigating a cursor to mover-to-folder icon 1110 and "hovering" over it may invoke submenu 1310. A user may then select a desired folder into which to move the current message.)


    PNG
    media_image2.png
    635
    664
    media_image2.png
    Greyscale


In the analogous art of managing email messages, It would have obvious to one of ordinary of skill in the art before the effective filing date of the claimed invention to modify the “move action” user interface element as taught by Lemay to prompt the user for a different destination input for an email, responsive to input as taught by Gruen, with a reasonable expectation of success, to yield predictable and expected results (e.g., known icon in the art for moving messages to different folders)


Lemay/Gruen fails to expressly teach 
in response to detecting selection of the file action user interface element,
and in response to receiving input of the destination folder or category: adding to the view an undo action user interface element. 

However, Spierer teaches 
in response to detecting selection of the file action user interface element,(e.g., in response to selection of the “move to” 218d or “labels” button 218e of Figure 2a, prompting for input of a destination folder or category, par. 34; The command icon " Labels" 218e provides another drop down box (not shown) for the selection of the existing folder labels 216a-216b (or for the creation of new folder labels) to appear in the summary listing 202 adjacent to the subject fields 208 of the selected emails. par. 35; Also, the user has selected the " Move To" command icon 218d which caused the system to display the drop down box 222 that provides a plurality of movement command links or icons 224 for the linking of the selected email 204e with a selected folder, which in the illustrated embodiment is the folder designated "School" as selected by the user.)

and in response to receiving input of the destination folder or category: adding to the view an undo action user interface element. (e.g., in 

    PNG
    media_image3.png
    622
    681
    media_image3.png
    Greyscale





Claim 24 depends on claim 23:
Lemay teaches further comprising:
displaying, simultaneously with the file action user interface element, a delete action user interface element for deleting the communication event; and (e.g., displaying simultaneously with check box of email item (i.e., file action UI element), a delete option 514 of Figure 5B)
in response to receiving input of the destination folder or category, removing from the view the delete action user interface element. (e.g., in response to selecting a “personal” folder, animate the selected e-mails into the destination folder “personal” and exiting out the manipulation mode as shown in Figure 5G which requires removing the delete option of Figure 5B from the view  Figure 5B; displays delete option 514 when in manipulation mode Figure 5G; removes delete option 514 when not in manipulation mode par. 171; Edit button 510 can be used to enter an email item manipulation mode within the items area 502. From the email item manipulation mode, 

Claim 25 depends on claim 23:
Lemay teaches further comprising:
displaying, simultaneously with the file action user interface element, a delete action user interface element for deleting the communication event; (e.g., displaying simultaneously with check box of email item (i.e., file action UI element), a delete option 514 of Figure 5B)
detecting selection of the delete action user interface element; and 



Spierer fails to expressly teach
in response to detecting the selection of the delete user interface element, removing from the view the file action interface element and the delete action user interface element.

However, Gruen teaches
displaying, simultaneously with the file action user interface element, a delete action user interface element for deleting the communication event;  (e.g., displaying, simultaneously with the gestural menu icon 1106 (i.e., file action UI element), a delete icon 1102 of overlaid gestural menu 1120  par. 56; A gestural menu icon 1106 is provided next to each message in the list. Selecting the gestural menu icon 1106 invokes a gestural menu 1120. Gestural menu 1120 may include various action icons for controlling and accessing messages as well as other known email actions. For example, gestural menu 1120 may include a delete icon 1102 for marking the current message for deletion par. 57; FIGS. 12A and 12B illustrate an example of marking a message for deletion. In FIG. 12A, delete icon 1102 has been invoked by navigating a cursor to delete icon 1102 and "hovering" over it. In some embodiments, when an action icon is selected or "hovered over", the icon may be enlarged and a description of its function may be provided, as illustrated at 1202.)
detecting selection of the delete action user interface element; and (e.g., invoking delete icon 1102; par. 57; FIGS. 12A and 12B illustrate an example of marking a message for deletion. In FIG. 12A, delete icon 1102 has been invoked by navigating a cursor to delete icon 1102 and "hovering" over it.)

in response to detecting the selection of the delete user interface element, removing from the view the file action interface element and the delete action user interface element. (e.g., in response to invoking delete icon 1102, removing via replacing the gestural menu icon 1106 (i.e., file action UI element) with delete icon 1204 and remove the overlaid gestural menu 1120 having delete icon 1102 in response to invoking the deletion icon 1102 as shown in Figure 12B par. 57; Once selected for a particular message, the gestural menu icon 1106 is replaced to reflect the selected action. As illustrated in FIG. 12B, the gestural menu icon 1106 has been replaced with delete icon 1204 indicating that the message has been deleted or marked for delete.)
In the analogous art of managing email messages, It would have obvious to one of ordinary of skill in the art before the effective filing date of the claimed invention to try to replace the check boxes as taught by Lemay with the selectable icons that indicate a delete operation as taught by Gruen with a reasonable expectation of success, to yield predictable and expected results (e.g., conveying selection for a delete operation to a user in a user friendly way) 

Claim 26 depends on claim 23:
Lemay teaches further comprising:
in response to receiving input of the destination folder or category, filing the communication event into the destination folder or assigning the communication event to the category. (e.g., in response to selecting a “personal” folder, animate the selected e-mails into the selected destination folder “personal” as shown in Figure 5F  Par. 181; UI 500F (5F) depicts an animation showing email message objects 524 in the pile 522 being moved to the selected Personal folder item 530-E. The animation 534 is a graphical representation of the email messages corresponding to the email message objects 524-A and 524-B in the pile 522 being moved from the inbox to the Personal folder corresponding to Personal folder item 530-E. par. 182; UI 500G (FIG. 5G) depicts the email client user interface after the email messages corresponding to the email message objects 524 in the pile 522 were moved to the Personal folder. The items area 502 shows the list of email items 506 corresponding to email messages remaining in the inbox (e.g., email items 506-A, 506-C, 506-E).)

Independent Claim 30:
Claim 30 is substantially encompassed in claim 23, therefore, Examiner relies on the same rationale set forth in claim 23 to reject claim 30. (see Lemay; Figure 1B; A non-transitory electronic device-readable medium bearing code which, when executed by at least on processor of an electric device )  

Claim 31 depends on claim 30:


Claim 32 depends on claim 30:
Claim 32 is substantially encompassed in claim 25, therefore, Examiner relies on the same rationale set forth in claim 25 to reject claim 32. 

Claim 33 depends on claim 30:
Claim 33 is substantially encompassed in claim 26, therefore, Examiner relies on the same rationale set forth in claim 26 to reject claim 33. 

Claims 38-41:
Claims 38-41 is substantially encompassed in claims 23-26, respectively; therefore, Examiner relies on the same rationale set forth in claims 23-26 to reject claims 38-41. (see Lemay; Figure 1B; electronic device )  


Claims 28, 29, 35-37 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Lemay/Gruen/Spierer as cited above and applied to claims 23, 30 and 38; in further view of Thorsander et al. (hereinafter “Thorsander”), U.S. Published Application No. 20130227454 A1. 
Claim 28 depends on claim 23:
further comprising: detecting a triggering event; and 
in response to detecting the triggering event:
removing from the view the move action user interface element and the undo action user interface element; 
and filing the communication event into the destination folder or the assigning the communication event to the category. 


However, Thorsander teaches
further comprising: detecting a triggering event; and 
in response to detecting the triggering event:
removing from the view the move action user interface element and the undo action user interface element; 
and filing the communication event into the destination folder or assigning the communication event to the category. 
 (e.g., in response to performing an action (i.e., triggering event) on an email item with a selected menu option from the sidebar 744 (e.g., filing the communication event into the destination folder via move icon 764), dismissing by removing the sidebar 744 having the move icon 764 (i.e., move action UI element) and removing the undo action of Figure 8 after a predetermined time expires from when the action commenced (i.e., triggering event) par. 140; Once a user has selected a shortcut icon on the enlarged sidebar 744, the action may be performed and the sidebar 744 may automatically be 
In the analogous art of managing email messages, It would have obvious to one of ordinary of skill in the art before the effective filing date of the claimed invention to modify the email related operations as taught by Lemay/Gruen/Spierer to include shortcut icons and undo UI element that are dismissed based on a selected action to be performed on the email as taught by Thorsander to provide the benefit of allowing the user complete actions while efficiently utilizing screen real estate and still allowing for easy correction if the user carried out one of the actions by mistake or has since changed their mind. (see Thorsander; par. 43; par. 61)


Claim 29 depends on claim 28:
As noted above, Lemay/Gruen/Spierer/Thorsander teaches wherein the triggering event is based on actuation of a user interface element. (e.g., in 

Claim 35 depends on claim 30:
Claim 35 is substantially encompassed in claim 28, therefore, Examiner relies on the same rationale set forth in claim 28 to reject claim 35. 

Claim 36 depends on claim 35:
Lemay/Gruen/Spierer fails to expressly teach
wherein the triggering event is the expiration of a timeout period.

However, Thorsander teaches
wherein the triggering event is the expiration of a timeout period.
(e.g., removing GUI elements (e.g., undo and delete UI element of Figure 8) once a predetermined period of time expires par. 21; In some example embodiments, if the predetermined period of time expires and the undo option has not been activated, the undo option ceases to be displayed.)
In the analogous art of managing email messages, It would have obvious to one of ordinary of skill in the art before the effective filing date of the claimed invention to 


Claim 37 depends on claim 35:
Claim 37 is substantially encompassed in claim 29, therefore, Examiner relies on the same rationale set forth in claim 29 to reject claim 37. 


Claim 43 depends on claim 28:
Lemay/Gruen/Spierer fails to expressly teach
wherein the triggering event is the expiration of a timeout period.

However, Thorsander teaches
wherein the triggering event is the expiration of a timeout period.
(e.g., removing GUI elements (e.g., undo and delete UI element of Figure 8) once a predetermined period of time expires par. 21; In some example embodiments, if the predetermined period of time expires and the undo option has not been activated, the undo option ceases to be displayed.)
In the analogous art of managing email messages, It would have obvious to one of ordinary of skill in the art before the effective filing date of the claimed invention to 


Response to Arguments
Applicant's arguments 3/16/2021 have been fully considered but they are not persuasive. 
Prior Art Rejections
Applicant argues that The Office Action, at page 5, equates the checkbox 502 to the “file action user interface element” and the selection of a folder item 530 with “receiving input of a destination folder or category”. However, Lemay describes, when checkbox 520-B corresponding to email item 506-B is checked, displaying an email message object 524-A in content area 504 on top of pile 522 of email message objects 524, rather than prompting for input of a destination folder or category. See [174] and FIG. 5C. Moreover, Lemay requires contacting the Move button 516 after selecting the checkbox 502 in order to move an email message. Accordingly, the Applicant submits that Lemay fails to teach or suggest, in response to detecting selection of the file action user interface element, prompting for input of a destination folder or category, as recited in amended claim 1. The Applicant submits that the deficiencies in Lemay are not saved by any of the other cited references. (see Response; page 12)


Based on the changes to the claim, Examiner now relies on previously applied Spierer reference (e.g., in response to selection of the “move to” 218d or “labels” button 218e of Figure 2a, prompting for input of a destination folder or category). Therefore, Examiner submits that Spierer teaches or suggests in response to detecting selection of the file action user interface element, prompting for input of a destination folder or category, as recited in amended claim 1. Examiner notes that the claim limitation (e.g., categorizing or filing) is written in the alternative and that a reference is not required to teach both alternatives. In other words, the claim limitation allows for two different types of file action user interface elements, one user interface element for categorizing and one user interface element for filing the communication event. Therefore, the method steps (e.g., removing from the view) does not necessarily apply to both type of user interface elements. 

For at least the foregoing reasons, the claims are not in conditioned for allowance. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145